                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60518-BLOOM/Valle

    MYCOSKIE, LLC,

                 Plaintiff,

    v.

    THE INDIVIDUALS, PARTNERSHIPS AND
    UNINCORPORATED ASSOCIATIONS
    IDENTIFIED ON SCHEDULE “A,”

                 Defendants.
                                                       /

                        ORDER GRANTING PLAINTIFF’S MOTION
                       FOR ENTRY OF PRELIMINARY INJUNCTION

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Preliminary Injunction (the

“Motion”), ECF No. [6]. The Court has carefully considered the Motion, the record in this case,

and the applicable law, and is otherwise fully advised.

         By the instant Motion, Plaintiff, Mycoskie, LLC (“Plaintiff”), moves for entry of a

preliminary injunction against Defendants, 1 for alleged violations of the Lanham Act, 15 U.S.C.

§§ 1114 and 1125(a).

         The Court held a telephonic hearing on March 14, 2019, which was attended by counsel

for Plaintiff only. During the hearing, Plaintiff directed the Court to evidence supporting the

Motion for Preliminary Injunction. Prior to the hearing, Plaintiff notified the Court that it had

received email inquiries from certain Defendants 2 to which Plaintiff provided notice of the hearing


1
  Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”
hereto (collectively, “Defendants”).
2
  Plaintiff’s counsel was also contacted via email by two attorneys based in China regarding a possible
resolution of the matter on behalf of Defendant Numbers 1, 4, 6, 11, 15, 18, 22, and 23, ECF No. [21] at
n.1. However, counsels nor Defendants have entered any formal appearance or filed any response with the
                                                                 Case No. 19-cv-60518-BLOOM/Valle

and Defendants’ rights to file answers in response to Plaintiff’s claims. ECF No. [21-1] (“You

have the right to file an Answer with the Court in response to Plaintiff’s claims.”). Nevertheless,

none of the Defendants formally responded to the Motion, nor have they made any appearance or

filing in this case, other than the above-mentioned emails, either individually or through counsel.

Because Plaintiff has satisfied the requirements for the issuance of a preliminary injunction, the

Court grants the Motion.

                                I.      FACTUAL BACKGROUND 3

        Plaintiff is the owner of the following trademarks which are valid and registered on the

Principal Register of the United States Patent and Trademark Office (the “TOMS Marks”):


                          Registration        Registration
     Trademark                                                           Class / Relevant Goods
                           Number                Date

       TOMS                 3,353,902         Dec. 11, 2007 IC 025 – Canvas shoes, shoes
                                                                IC 025 – Clothing, namely, canvas
       TOMS                 3,566,093         Jan. 20, 2009     shoes, shoes, caps, shirts, t-shirts, and
                                                                hats

                                                            IC 025 – Baseball caps; caps; hats;
                            3,765,503         Mar. 23, 2010 canvas shoes; footwear for men and
                                                            women; shoes; and shirts

                                                                IC 025 – Clothing, namely hats,
    ONE FOR ONE             4,204,485         Sep. 11, 2012     sweatshirts, hooded sweatshirts, t-shirts
                                                                and shoes

See Declaration of Jessica Murray, ECF No. [6-1] at 4-5; ECF No. [1-2] (containing Certificates

of Registrations for the TOMS Marks at issue). The TOMS Marks are used in connection with the


Court as of this Date.
3
  The factual background is taken from Plaintiff’s Complaint, ECF No. [1], Plaintiff’s Motion, ECF No.
[6], and supporting evidentiary submissions. Plaintiff filed declarations and exhibits annexed thereto in
support of its Motion. The declarations are available in the docket at the following entries: Declaration of
Jessica Murray, ECF No. [6-1], Declaration of Kathleen Burns, ECF No. [6-2], and Declaration of Christine
Ann Daley, ECF No. [6-4].


                                                     2
                                                             Case No. 19-cv-60518-BLOOM/Valle

manufacture and distribution of high-quality goods in the categories identified above. See

Declaration of Jessica Murray, ECF No. [6-1] at 4-5.

       Defendants, by operating Internet based e-commerce stores under the seller identification

names identified on Schedule “A” hereto (the “Seller IDs”), have advertised, promoted, offered

for sale, and sold goods bearing what Plaintiff has determined to be counterfeits, infringements,

reproductions, or colorable imitations of the TOMS Marks. See Declaration of Jessica Murray,

ECF No. [6-1] at 10-14.

       Although each Defendant may not copy and infringe each TOMS Mark for each category

of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant has

infringed, at least, one or more of the TOMS Marks. See Declaration of Jessica Murray, ECF No.

[6-1] at 12-14. Defendants are not now, nor have they ever been, authorized or licensed to use,

reproduce, or make counterfeits, reproductions, or colorable imitations of the TOMS Marks. See

Declaration of Jessica Murray, ECF No. [6-1] at 10, 14.

       Counsel for Plaintiff retained Invisible Inc, a licensed private investigative firm, to

investigate the promotion and sale of counterfeit and infringing TOMS branded products by

Defendants. See Declaration of Jessica Murray, ECF No. [6-1] at 11; Declaration of Kathleen

Burns, ECF No. [6-2] at 3; Declaration of Christine Ann Daley, ECF No. [6-4] at 2. Invisible Inc

accessed the Internet based e-commerce stores operating under the Seller IDs, placed orders from

each Defendant for the purchase of products bearing counterfeits of, at least one, of the TOMS

Marks, and requested each product to be shipped to its addresses in the Southern District of Florida.

See Declaration of Kathleen Burns, ECF No. [6-2] at 4. Following the submission of each order,

Invisible Inc finalized payment for the products ordered from Defendants via PayPal to




                                                 3
                                                             Case No. 19-cv-60518-BLOOM/Valle

Defendants’ respective PayPal accounts 4 which are identified on Schedule “A” hereto. See

Declaration of Kathleen Burns, ECF No. [6-2] at 4. At the conclusion of the process, the detailed

web page captures and images of the items ordered via Defendants’ Seller IDs, together with

photographs of the items received, were sent to Plaintiff’s representative for inspection. See

Declaration of Kathleen Burns, ECF No. [6-2] at 4; Declaration of Jessica Murray, ECF No. [6-1]

at 12; Declaration of Christine Ann Daley, ECF No. [6-4] at 2.

       Plaintiff’s representative conducted a review of and visually inspected the TOMS branded

goods purchased by Invisible Inc and the TOMS branded items offered for sale via each of the

Seller IDs by reviewing the e-commerce stores operating under each of the Sellers IDs, or detailed

web page captures of the products bearing the TOMS Marks, together with photographs of certain

TOMS branded goods received, and determined the products were non-genuine, unauthorized

versions of Plaintiff’s goods. See Declaration of Jessica Murray, ECF No. [6-1] at 12-14.

       On February 28, 2019, Plaintiff filed its Complaint, ECF No. [1], against Defendants for

trademark counterfeiting and infringement, false designation of origin, common law unfair

competition, and common law trademark infringement. On February 28, 2019, Plaintiff filed its

Ex Parte Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order

Restraining Transfer of Assets, ECF No. [6]. On March 1, 2019, this Court entered a sealed

Temporary Restraining Order, enjoining Defendants from, among other actions, continuing to

manufacture, promote, and/or sell any products bearing Plaintiff’s alleged infringed trademarks.

The Temporary Restraining Order also directed PayPal, Inc., to identify and restrain funds in

payment accounts associated with Defendants and to divert those funds to a holding account.

Pursuant to the Court’s March 1, 2019 Order, Plaintiff served Defendants with a copy of the


4
 Defendants use money transfer and retention services with PayPal. See Declaration of Kathleen Burns,
ECF No. [6-2] ¶ 4.


                                                 4
                                                                        Case No. 19-cv-60518-BLOOM/Valle

Complaint together with copies of the Ex Parte Application for Entry of Temporary Restraining

Order, and the Court’s March 1, 2019 Temporary Restraining Order, providing notice and copies

of the March 1, 2019 Temporary Restraining Order and Plaintiff’s Ex Parte Application for Entry

of Temporary Restraining Order via e-mail to each Defendant’s corresponding email/online

contact form, and by posting copies of the Temporary Restraining Order and all other pleadings

and     documents      on     file         in      this        action   on   the   website   located   at

http://servingnotice.com/M40pr5/index.html.                Thereafter, Certificates of Service were filed

confirming service on each Defendant, ECF Nos. [19] and [20].

                                     II.          LEGAL STANDARD

        To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)

that the threatened injury outweighs the harm the relief would inflict on the nonmovant; and (4)

that the entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo,

403 F.3d 1223, 1225-26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading

Inc., 51 F.3d 982, 985 (11th Cir. 1995).

                                                III.      ANALYSIS

        The declarations Plaintiff submitted in support of its Motion for Preliminary Injunction

support the following conclusions of law:

        A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

bearing counterfeits, reproductions, or colorable imitations of the TOMS Marks, and that the

products Defendants are selling and promoting for sale are copies of Plaintiff’s products that bear

copies of the TOMS Marks;




                                                           5
                                                              Case No. 19-cv-60518-BLOOM/Valle

        B.      Because of the infringement of the TOMS Marks, Plaintiff is likely to suffer

immediate and irreparable injury if a preliminary injunction is not granted. The following specific

facts, as set forth in Plaintiff’s Complaint, Motion for Preliminary Injunction, and accompanying

declarations on file, demonstrate that immediate and irreparable loss, damage, and injury will

result to Plaintiff and to consumers because it is more likely true than not that;

                1.        Defendants own or control e-commerce stores via, at least, one Internet

marketplace website, operating under their seller identification names which advertise, promote,

offer for sale, and sell products bearing counterfeit and infringing trademarks in violation of

Plaintiff’s rights; and

                2.        There is good cause to believe that more counterfeit and infringing products

bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be

misled, confused, and disappointed by the quality of these products; and that Plaintiff may suffer

loss of sales for its genuine products and an unnatural erosion of the legitimate marketplace in

which it operates.

        C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

harm to Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality

products, if such relief is not issued; and

        D.      The public interest favors issuance of the preliminary injunction to protect

Plaintiff’s trademark interests and protect the public from being defrauded by the palming off of

counterfeit goods as Plaintiff’s genuine goods.

        E.      Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable

remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing




                                                   6
                                                            Case No. 19-cv-60518-BLOOM/Valle

counterfeits and infringements of the TOMS Marks. See Reebok Int’l, Ltd. v. Marnatech Enters.,

Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co., 299

F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not synonymous with

an award of monetary damages: ‘[a]n accounting for profits . . . is an equitable remedy subject

to the principles of equity.’”)).

        F.      Requesting equitable relief “invokes the district court’s inherent equitable powers

to order preliminary relief, including an asset freeze, in order to assure the availability of

permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (11th Cir. 1995) (citing Fed. Trade Comm’n

v. United States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

        G.      In light of the inherently deceptive nature of the counterfeiting business, and the

likelihood that Defendants have violated federal trademark laws, Plaintiff has good reason to

believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this

Court unless those assets are restrained.

                                     IV.     CONCLUSION

        Accordingly, after due consideration, it is ORDERED AND ADJUDGED that Plaintiff’s

Motion, ECF No. [6], is GRANTED as follows:

        (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order are enjoined and restrained until further Order of this Court:

                    a. From manufacturing, importing, advertising, promoting, offering to sell,
                       selling, distributing, or transferring any products bearing the TOMS Marks,
                       or any confusingly similar trademarks, other than those actually
                       manufactured or distributed by Plaintiff; and

                    b. From secreting, concealing, destroying, selling off, transferring, or
                       otherwise disposing of: (i) any products, not manufactured or distributed by
                       Plaintiff, bearing the TOMS Marks, or any confusingly similar trademarks;


                                                 7
                                                            Case No. 19-cv-60518-BLOOM/Valle

                       or (ii) any evidence relating to the manufacture, importation, sale, offer for
                       sale, distribution, or transfer of any products bearing the TOMS Marks, or
                       any confusingly similar trademarks; or (iii) any assets or other financial
                       accounts subject to this Order, including inventory assets, in the actual or
                       constructive possession of, or owned, controlled or held by, or subject to
                       access by, any Defendant, including but not limited to, any assets held by
                       or on behalf of any Defendant.

       (2)      Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the TOMS

Marks or any confusingly similar trademarks, on or in connection with all Internet based e-

commerce stores owned and operated, or controlled by them, including the Internet based e-

commerce stores operating under their Seller IDs;

       (3)      Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the TOMS

Marks, or any confusingly similar trademarks within metatags or other markers within website

source code, from use on any webpage (including as the title of any web page), from any

advertising links to other websites, from search engines’ databases or cache memory, and any other

form of use of such terms which is visible to a computer user or serves to direct computer searches

to Internet based e-commerce stores registered, owned, or operated by each Defendant, including

the Internet based e-commerce stores operating under the Seller IDs;

       (4)      Each Defendant shall not transfer ownership of the Internet based e-commerce

stores operating under their Seller IDs during the pendency of this Action, or until further Order

of the Court;




                                                 8
                                                              Case No. 19-cv-60518-BLOOM/Valle

         (5)   Each Defendant shall continue to preserve copies of all computer files relating to

the use of any of the Internet based e-commerce stores operating under their Seller IDs and shall

take all steps necessary to retrieve computer files relating to the use of the Internet based e-

commerce stores operating under their Seller IDs that may have been deleted before the entry of

this Order;

         (6)   Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, banks, escrow services, money transmitters, or marketplace platforms,

including but not limited to PayPal, Inc. (“PayPal”), and their related companies and affiliates

shall, to the extent not already done, (i) immediately identify all financial accounts and/or sub-

accounts, associated with the Internet based e-commerce stores operating under the Seller IDs

and/or the e-mail addresses identified on Schedule “A” hereto, as well as any other accounts of

the same customer(s); (ii) identify all other accounts which transfer funds into the same financial

institution account(s) or any of the other financial accounts subject to this Order; (iii) restrain the

transfer of all funds, as opposed to ongoing account activity, held or received for their benefit or

to be transferred into their respective financial accounts, and any other financial accounts tied

thereto; and (iv) immediately divert those restrained funds to a holding account for the trust of the

Court;

         (7)   Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, bank, escrow services, money transmitters, or marketplace platforms

receiving notice of this Order, including but not limited to, PayPal and its related companies and

affiliates, shall further to the extent not already done, provide Plaintiff’s counsel with all data

that details (i) an accounting of the total funds restrained and identifies the financial account(s)

and sub-account(s) which the restrained funds are related to, and (ii) the account transactions




                                                  9
                                                              Case No. 19-cv-60518-BLOOM/Valle

related to all funds transmitted into the financial account(s) and sub-account(s) which have been

restrained. No funds restrained by this Order shall be transferred or surrendered by any financial

institution, payment processor, bank, escrow service, money transmitter, or marketplace website,

including but not limited to, PayPal, and its related companies and affiliates for any purpose

(other than pursuant to a chargeback made pursuant to their security interest in the funds)

without the express authorization of this Court;

        (8)     This Order shall apply to the Seller IDs, associated e-commerce stores, and any

other seller identification names, e-commerce stores, domain names, websites, or financial

accounts which are being used by Defendants for the purpose of counterfeiting the TOMS Marks

at issue in this action and/or unfairly competing with Plaintiff;

        (9)     Any Defendant or financial institution account holder subject to this Order may

petition the Court to modify the asset restraint set out in this Order;

        (10)    As a matter of law, this Order shall no longer apply to any Defendant or associated

seller identification name dismissed from this action or as to which Plaintiff has withdrawn its

request for a preliminary injunction;

        (11)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

wrongful injunction or restraint, during the pendency of this action, or until further Order of the

Court. In the Court’s discretion, the bond may be subject to increase should an application be made

in the interest of justice;

        (12)    Additionally, for the purpose of providing additional notice of this proceeding, and

all other pleadings, orders, and documents filed herein, the owners, operators and/or administrators




                                                   10
                                                             Case No. 19-cv-60518-BLOOM/Valle

of the Internet marketplace websites and/or financial institutions, payment processors, banks,

escrow services, and money transmitters, including but not limited to PayPal and eBay.com, and

their related companies and affiliates shall, to the extent not already done, at Plaintiff’s request,

provide Plaintiff’s counsel with any e-mail address known to be associated with Defendants’

respective Seller IDs.

       (13)    This Order shall remain in effect during the pendency of this action, or until further

Order of this Court.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 14, 2019.




                                              ________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record via e-mail




                                                 11
                                              Case No. 19-cv-60518-BLOOM/Valle

                  SCHEDULE “A”
DEFENDANTS BY NUMBER, SELLER ID AND PAYPAL ACCOUNT

Def. No.         Seller ID                Associated PayPal Account
       1   2018prettycat         songyi951111@outlook.com
       1   happyflower2018       songyi951111@outlook.com
       2   6cn4525               1025562058@qq.com
       3   agepochfishing-es     agepochfishinges@gmail.com
       4   agepochfishingworld   dragonshopworld@gmail.com
       5   bee_stars             dreamworld2016@163.com
       6   bluesky*2019*         limi201919@outlook.com
       7   bracehz               helijuans@hotmail.com
       7   thrivingzgy           helijuans@hotmail.com
       7   tongyaostore          helijuans@hotmail.com
       8   cheche_46             chenchen891009@me.com
       9   cz_discount           charmiyaj@gmail.com
      10   fashionaclassic       ypyyq@outlook.com
      11   goodstore2016         lifan0070@outlook.com
      12   goodswellseller2015   buygoodsweb@hotmail.com
      13   hausdting             huashen3@hotmail.com
      14   kacheyuangege-2       kacheyuangege@hotmail.com
      15   libin15181            libin1518@hotmail.com
      16   lichunhengrui3        lichunhengrui@aliyun.com
      17   loveke-1991           kekehe1991@outlook.com
      18   lovelydress0808       yangdongsheng0808@hotmail.com
      19   lucewangsotre         lucewangz@126.com
      20   pinkcharmsd           jiangqingbian@outlook.com
      21   shigemei              zolayu@126.com
      22   sundaytime001         wuhui20181987@outlook.com
      22   upday                 wuhui20181987@outlook.com
      23   trendency000          goodbuy201819@outlook.com
      24   unclew1814-9          leleliule@outlook.com
      25   wqbrothers_4          wqbrothers@126.com
      26   wulishaoqingstore     jianwuxinjia@outlook.com
      27   yangjiahua11076       yangjiahua1107@yeah.net




                                    12
